DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection of claims 1, 8, 15, Applicant argues in substance that Deen, Banerjee, Choy fail to disclose “multiple layers of a network protocol stack”
In response to argument, Examiner respectfully disagree.  Newly cited prior art Lin, in combination with respectively prior arts, teaches the limitations as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deen et al (USPN 2016/0359890) in view of Lin et al (USPN 2009/0222709) and Banerjee et al (USPN 2003/0110419).

	Regarding claim 1, Deen discloses 
	a method, comprising: (method for capturing and processing packets [0034-0036, 0044, 0110-0130], FIGs. 1-4
	receiving, by a network device, a packet (device such as server or leaf router, FIGs. 1-3, receiving a packet [0023-0025, 0084-0088], FIGs. 1-2C
	processing, by the network device, (processing by capturing agent/sensor implemented in kernel or operating system [0028-0036, 0050-0052, 0110-0130], FIGs. 4, 5
 	reporting, by the network device and based on processing the packet, that the packet is associated with an error (capturing agent/sensor implemented on device such as server/leaf router capture packet/traffic associated with spoofed/invalid address [0034]
	determining, by the network device and based on processing the packet, metadata associated with the packet (capturing agent/sensor determines metadata associated with packets in a flow [0051-0055, 0069, 0081-0083]
	generating, by the network device, telemetry data that includes the metadata (capturing agent/sensor generates report including metadata along with other information such as flow ID, IP address, timestamp [0051-0053, 0069, 0081]
providing, by the network device, the telemetry data to a network analyzer to permit the network analyzer to enforce a network policy based on the metadata (capturing agent/sensor sends reports to combined collector/engine to trouble shoot, deploy or reconfigure services/application/devices/or networks   [0094, 0096]
	Deen does not expressly disclose processing, by the network device, the packet through multiple layers a network stack; determining, by the network device that the packet is associated with an error based on determining that the packet was invalidated at a layer of the multiple layers of the network protocol stack
	
	Lin discloses processing, by the network device, the packet through multiple layers a network stack; (receiving device processing received packet through layers of Internet Protocol network protocol stack [0006], FIG. 1
 	determining, by the network device that the packet is associated with an error based on determining that the packet was invalidated at a layer of the multiple layers of the network protocol stack (receiving device determines a received packet is associated with error when a layer, e.g. transport layer, if the packet’s checksum fails [0006]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “processing, by the network device, the packet through multiple layers a network stack; determining, by the network device that the packet is associated with an error based on determining that the packet was invalidated at a layer of the multiple layers of the network protocol stack” as taught by Lin into Deen’s system with the motivation to perform checksum of received packets to determine if the packets are in error (Lin, paragraph [0006], FIG. 1)
 	Combined system of Deen and Lin does not expressly disclose determining, by the network device and based on processing the packet, that the packet is associated with an error, metadata associated with the packet

determining, by the network device and based on processing the packet, that the packet is associated with an error, metadata associated with the packet (determine metadata associated with packet after processing and determining the packet associated with error, the metadata used to populate XML document [0069-0072, 0078, 0079]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determining, by the network device and based on processing the packet, that the packet is associated with an error, metadata associated with the packet” as taught by Banerjee into combined system of Lin and Deen with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)

	Regarding claim 2, Deen does not expressly disclose “capturing the packet; extracting the metadata from the packet; enabling the packet to be dropped“
 	Banerjee discloses captures packet(s) associated with TCP/IP connection setup, extract information contained in packet as input into XML document, and packet can be ignored/dropped if particular information, such as SYN bit, is not present [0072-0079] 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “capturing the packet; extracting the metadata from the packet; enabling the packet to be dropped” as taught by Banerjee into combined system of Lin and Deen with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)

 	Regarding claim 3, Deen discloses capturing agent/sensor keeps track of an amount of packet captured in a report [0082, 0088].  Combined collectors/engines implemented on same network device 
	Deen does not expressly disclose “as the packet is processed through the layer of the network protocol stack“
 	Lin discloses as the packet is processed through the layer of the network protocol stack; (receiving device processing received packet through layers of Internet Protocol network protocol stack [0006], FIG. 1
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “as the packet is processed through the layer of the network protocol stack” as taught by Lin into Deen’s system with the motivation to perform checksum of received packets to determine if the packets are in error (Lin, paragraph [0006], FIG. 1)

	Regarding claim 4, Deen does not expressly disclose “the metadata is determined based on the packet being processed through a particular layer“
 	Banerjee discloses information contained in packet used as input into XML document is determined as packet is processed by protocol stack [0046]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the metadata is determined based on the packet being processed through a particular layer” as taught by Banerjee into combined system of Lin and Deen with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)

	Regarding claim 5, Deen discloses capturing agent/sensor determines metadata of a packet triggered by the packet being dropped [0034]


 	Regarding claim 15, Deen discloses 
	a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a network device, cause the one or more processors to: (memory, FIG. 6 #661, comprising instructions executed by processor, FIG. 6 #663, of device such as server or leaf router, FIGs. 1-3, 6, to implement capturing agent/sensor operable to perform [0132-0135]
	determine an error associated with a packet based on error information being generated from processing the packet (determine discrepancies, e.g. invalid address or spoofed address, associated with a received packet [0034-0036, 0051-0056, 0085-0086], FIGs. 1-3, 6   
 	determine, based on detecting the error, metadata (capturing agent/sensor determines metadata associated with packets in a flow [0051-0055, 0069, 0081-0083]
  	generate telemetry data to include the metadata (capturing agent/sensor generates report including metadata along with other information such as flow ID, IP address, timestamp [0051-0053, 0069, 0081]
	provide the telemetry data to a network analyzer for policy enforcement (capturing agent/sensor sends reports to combined collector/engine to trouble shoot, deploy or reconfigure services/application/devices/or networks [0094, 0096]
	Deen does not expressly disclose processing the packet at a layer through multiple layers of a network protocol stack and determining an error associated with the packet at the layer

	Lin discloses processing the packet at a layer through multiple layers of a network protocol stack and determining an error associated with the packet at the layer (receiving device processing received packet 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “processing the packet at a layer through multiple layers of a network protocol stack and determining an error associated with the packet at the layer” as taught by Lin into Deen’s system with the motivation to perform checksum of received packets to determine if the packets are in error (Lin, paragraph [0006], FIG. 1)
	Combined system of Deen and Lin does not expressly disclose detect an error associated with a packet based on error information being generated from processing the packet at a layer of a network stack; determine, based on detecting the error, metadata associated with the packet

	Banerjee discloses detect an error associated with a packet based on error information being generated from processing the packet at a layer of a network stack (processing packet and detects error associated with packet using TCP layer of TCP/IP protocol stack [0073-0076, 0054-0056, 0046], FIGs. 5, 10A-10C
 	determine, based on detecting the error, metadata associated with the packet (determine metadata associated with packet after processing and determining the packet associated with error, the metadata used to populate XML document [0069-0072, 0078, 0079]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “detect an error associated with a packet based on error information being generated from processing the packet at a layer of a network stack; determine, based on detecting the error, metadata associated with the packet” as taught by Banerjee into combined system of Deen and Lin with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)

 	Regarding claim 16, Deen does not expressly disclose “the layer of the network protocol stack corresponds to at least one of: a network layer“
 	Banerjee discloses TCP layer of TCP/IP protocol stack is a network layer [0046-0051]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the layer of the network protocol stack corresponds to at least one of: a network layer” as taught by Banerjee into combined system of Deen and Lin with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)

	Regarding claim 17, Deen discloses capturing agent/sensor keeps track of an amount of packet captured in a report [0082, 0088].  Combined collectors/engines implemented on same network device such as server or leaf router, FIGs. 1-3, 6, determines the packet being associated with an error/packet loss [0037, 0040, 0041, 0098-0100]

	Regarding claim 18, Deen does not expressly disclose “the metadata includes information from a header of the packet“
 	Banerjee discloses metadata comprises information from TCP header including ACK, RST, SYN, FIN [0051-0064], FIG. 5
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the metadata includes information from a header of the packet” as taught by Banerjee into combined system of Deen and Lin with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error and collect related information (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)


	Regarding claim 19, Deen does not expressly disclose “the metadata includes a header of the packet and at least a portion of a payload of the packet“
 	Banerjee discloses metadata comprised in input information into XML document includes IP and TCP header [0072], FIGs. 8, 11, 12
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the metadata includes information from a header of the packet” as taught by Banerjee into combined system of Deen and Lin with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error and collect related information (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)

 	Regarding claim 20, Deen does not expressly disclose “the metadata is determined based on information in a header of the packet “
 	Banerjee discloses metadata comprises in input information into XML document including ACK, RST, SYN, FIN [0051-0064], FIG. FIGs. 5, 8, 11, 12
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the metadata includes information from a header of the packet” as taught by Banerjee into combined system of Deen and Lin with the motivation to perform packet inspection to determine information, or lack of, contained in a packet associated with an error and collect related information (Banerjee, paragraph [0069-0072, 0078, 0079], FIGs. 5, 10A-10C)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of Lin and Banerjee and in further view of Choy et al (USPN 2015/0222507).

	Regarding claim 6, Banerjee discloses a network stack that is processing the plurality of packets (processing packet using TCP/IP protocol stack and determines packet associated with an error [0046-0057, 0073-0076, 0054-0056], FIGs. 5, 10A-10C
	Combined system of Deen, Lin, and Banerjee does not expressly disclose an error causes an error rate associated with a plularity of packets satisfy a threshold 
 	Choy discloses an error causes an error rate associated with a plularity of packets satisfy a threshold (determine error ate associated with plurality of packets exceeds threshold for data collection threshold triggering data collected can include metadata/context/session information [0050-0062], FIGs. 1-5
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “an error causes an error rate associated with a plularity of packets satisfy a threshold” as taught by Choy into Deen’s system with the motivation to collect error rate information triggered by a threshold to enable centralized error analysis and debugging (Choy, paragraph [0020-0022, 0058-0063], FIGs. 1-5)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of Lin and Banerjee and in further view of Koetke et al (USPN 2004/0098478).

	Regarding claim 7, combined system of Deen, Lin, and Banerjee does not expressly disclose telemetry data is provided to the network analyzer via a remote procedure call channel

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “telemetry data is provided to the network analyzer via a remote procedure call channel” as taught by Koetke into Deen’s system with the motivation to collect error rate information on a client device using RPC which a well known and proven technology.

Claims 8-10, 12, 13, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of Lin and Choy et al (USPN 2015/0222507).

	Regarding claim 8, Deen discloses
	a device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to: (a capturing agent/sensor implemented in combination of hardware and software or firmware operable to [0147-0150, 0034-0039], FIGs. 1-3
	monitor error information associated with a network device processing a plurality of packets received via a network (capturing agent/sensor captures and analyzes faults and errors associated with host device’s processing of plurality of packets received [0034-0036, 0042-0044, 0051-0075], FIGs. 1-3
	determine metadata associated with an error packet of the plurality of packets (capturing agent/sensor determines metadata associated with packets in a flow [0051-0075, 0069, 0081-0083]
 	generate telemetry data to include the metadata (capturing agent/sensor generates report including metadata along with other information such as flow ID, IP address, timestamp [0051-0053, 0069, 0081]
	provide the telemetry data to cause a network analyzer to automatically enforce a policy based on the network device receiving the error packet (capturing agent/sensor sends reports to combined 
	Deen does not expressly disclose “wherein the error information is generated according to a network protocol stack that is processing the plurality of packets through each layer, of the plurality of layers, of the network protocol stack”

	Lin discloses “wherein the error information is generated according to a network protocol stack that is processing the plurality of packets through each layer, of the plurality of layers, of the network protocol stack” receiving device processing received packet through layers of Internet Protocol network protocol stack and determines a received packet is associated with error when a layer, e.g. transport layer, if the packet’s checksum fails [0006]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the error information is generated according to a network protocol stack that is processing the plurality of packets through each layer, of the plurality of layers, of the network protocol stack”as taught by Lin into Deen’s system with the motivation to perform checksum of received packets to determine if the packets are in error (Lin, paragraph [0006], FIG. 1)
	Combined system o f Deen and Lin does not expressly disclose determine, based on the error information, an error rate associated with the plurality of packets; determine that the error rate satisfies a threshold; determine, based on the error rate satisfying the threshold, metadata

	Choy discloses determine, based on the error information, an error rate associated with the plurality of packets (determine error ate associated with plurality of packets [0054-0062], FIGs. 1-5
	determine that the error rate satisfies a threshold (determines error rate exceeds threshold for data collection threshold [0056]
 	determine, based on the error rate satisfying the threshold, metadata (	data collected can include metadata/context/session information [0050-0059], FIG. 4	
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine, based on the error information, an error rate associated with the plurality of packets; determine that the error rate satisfies a threshold; determine, based on the error rate satisfying the threshold, metadata” as taught by Choy into combined system of Deen and Lin with the motivation to collect error rate information triggered by a threshold to enable centralized error analysis and debugging (Choy, paragraph [0020-0022, 0058-0063], FIGs. 1-5)

 	Regarding claim 9, Deen does not expressly disclose “the metadata associated with the error packet is determined based on sampling a plurality of error packets from the plurality of packets to identify the error packet within the plurality of error packets, wherein the plurality of error packets caused the error rate to satisfy the threshold“
 	Choy discloses determining error packet associated with plurality of packets contributing to error rate exceeding threshold [0056-0059, 0082]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the metadata associated with the error packet is determined based on sampling a plurality of error packets from the plurality of packets to identify the error packet within the plurality of error packets, wherein the plurality of error packets caused the error rate to satisfy the threshold” as taught by Choy into combined system of Deen and Lin with the motivation to collect error rate information triggered by a threshold to enable centralized error analysis and debugging (Choy, paragraph [0020-0022, 0058-0063], FIGs. 1-5)

	Regarding claim 10, Deen does not expressly disclose “the error packet is captured based on the error information indicating that the error packet is associated with an error“

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the error packet is captured based on the error information indicating that the error packet is associated with an error” as taught by Choy into combined system of Deen and Lin with the motivation to collect error rate information triggered by a threshold to enable centralized error analysis and debugging (Choy, paragraph [0020-0022, 0058-0063], FIGs. 1-5)

	Regarding claim 12, Deen discloses capturing/sensor agent maintaining statistics/amount of packet due to a particular error including spoofed addresses, invalid address etc. and filtering of collected statistics using different filters such as time periods, time series [0034, 0042-0044].   

	Regarding claim 13, Deen does not expressly disclose “the error rate is associated with the plurality of packets including a plurality of error packets that have a same characteristic, wherein the error packet is one of the plurality of packets and has the same characteristic, and wherein the metadata includes information identifying the same characteristic“
 	Choy discloses error rate is associated with a plurality of packets being transmitted or received by a device and metadata including context/session information [0054-0059] 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the error rate is associated with the plurality of packets including a plurality of error packets that have a same characteristic, wherein the error packet is one of the plurality of packets and has the same characteristic, and wherein the metadata includes information identifying the same characteristic” as taught by Choy into combined system of Deen and Lin with the motivation to collect error rate information triggered by a threshold to enable centralized error analysis and debugging (Choy, paragraph [0020-0022, 0058-0063], FIGs. 1-5)

	Regarding claim 21, Deen discloses monitor/collect statistics related to packet that has a particular characteristics such as address, session [0036-0044, 0052-0056]
	Deen does not expressly disclose “monitor error rate associated with a packet that has a particular characteristics and determine error rate associated satisfies threshold“
 	Choy discloses error rate is associated with a packet being transmitted or received by a device and metadata including context/session information [0054-0059] 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “monitor error rate associated with a packet that has a particular characteristics and determine error rate associated satisfies threshold” as taught by Choy into combined system of Deen and Lin with the motivation to collect error rate information triggered by a threshold to enable centralized error analysis and debugging (Choy, paragraph [0020-0022, 0058-0063], FIGs. 1-5)

	Regarding claim 22, Deen discloses capturing agents determine and collect metadata about packets being dropped associated with a flow/event as well as environment/condition of host where collection of data takes place [0034, 0035]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI NGUYEN/Primary Examiner, Art Unit 2469